DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 ends with “… (1).”  Claim 9 is objected to because of the following informalities:  Claim 9 ends with “… (1).”  Appropriate correction is required.

Claim Interpretation
Office understands the concept of the invention wherein a welded joint may actually weaken the welded resin material to have less strength, less tensile strength as an example, when compared to resin material that is not subject to welding.  In order to compensate for any decrease in resin material strength, the welded joint is made to be thicker in cross section as compared to unwelded parts, allowing forces to be distributed over a larger cross sectional area, reducing force per area, decreasing stress and increasing joint strength, e.g., tensile strength of joint, bending strength of joint, shear strength of joint and internal rupture pressure strength of joint.  The objective is to claim a welded joint that is stronger than unwelded parts.
The method involves a cutting step following the welding to reduce the profile of the welded flanges so that the profile doesn’t interfere with fibers in the outer layers of the high pressure tank for which the liner lines.
The statement regarding joint strength in the second sentence of the first paragraph under the heading “Summary of Invention” is not sufficient to be considered a definition.

    PNG
    media_image1.png
    191
    676
    media_image1.png
    Greyscale

The statement relates joint strength to an internal breakage (joint rupture) pressure of gas.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has a whereby clause as stated in the last three lines of claim 1: “whereby a joint strength of the joint becomes greater than or equal to a tensile strength of the resin material.”  A tensile strength of a material specifies a material’s strength when subjected to tensile forces alone and tensile strength of a material is well recognized.  A “joint strength” of a joint is not one specific strength.  A joint strength could be a tensile strength of the material of the joint after welding as one instance.  A joint strength could also be the strength of a specific joint when subjected to tensile forces (note that this is different than tensile strength).  The joint strength could be referring to bending strength or shear strength or to the rupture strength (internal liner pressure at which the joint fails as an internal pressure rating of the joint.  It is not understood what type of joint strength is intended.  The metes and bounds of claim 1 can’t be accurately determined.  
	The wherein clause in the last two lines of claim 8 is substantially the same as the whereby clause in claim 1 and makes claim 8 indefinite for the same reason as claim 1.
	Claims 2, last three lines and claim 9, last three lines refer to conditional expression (1) and to “rupture stress of joint.”  It is not understood what is causing the rupture of the joint, for instances, internal pressure, tensile forces, shear forces, bending forces or another force such as impact.  The metes and bounds of the conditional expression (1) can’t be accurately determined because the rupture stress of the joint is not well defined.
	Claim 11 has a whereby clause as stated in the last two lines of claim 11: “whereby a joint strength of the joint becomes greater than or equal to a cohesive failure strength of the joint.”  For exactly the same reason as claim 1, it is not understood what type of joint strength is intended (“joint strength of the joint”).  The metes and bounds of claim 11 can’t be accurately determined.  Additionally, the term “cohesive failure strength” is not well recognized or understood.  “Cohesive strength” is recognized when referring to powders or adhesives but not recognized or used when referring to a weld.  It is not understood what type of strength is “cohesive failure strength.”  The metes and bounds of claim 11 can’t be accurately determined.  
	The wherein clause in the last two lines of claim 12 is substantially the same as the whereby clause in claim 11 and makes claim 12 indefinite for the same reason as claim 11.
	



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The claims have been rejected to the extent that they are understood.
Claim(s) 8-10 and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sanders (US 2004/0094557).
	Sanders discloses a liner for a high pressure tank, comprising a joint (see Fig. 6B) formed by joining to each other open ends of two liner constituent members 95, 120 made of a resin material (as described in paragraph [4], lines 1-9, the liner for the high pressure tank further comprising: flange members (outwardly protruding rims 145) protruding outwardly in a diametrical direction in the vicinity of the joint, wherein a joint strength of the joint is greater than or equal to a tensile strength of the resin material.  As shown in Fig. 6B, the flange members make the resin material thicker, reinforcing rings 181, 185 are used and fastening means 211 all make the joint strength far stronger than the tensile strength of the resin material.
Re claim 9, when a sum total of a wall thickness of the liner constituent members and a protruding amount of the flange members is defined as a wall thickness of the joint, the wall thickness of the joint satisfies a conditional expression (1) below:
wall thickness of joint is greater than or equal to (tensile strength of resin material/rupture stress of joint) x wall thickness of liner constituent members.
Wall thickness of joint = 2 X resin material thickness + 2 X protruding amount.
Wall thickness of liner constituent members = 2 X resin material thickness.
	Tensile strength of resin material is less than rupture stress of joint; therefore, tensile strength of resin material/rupture stress of joint < 1.
	Re claim 10, a corner portion of the flange members is a C-portion (C-shaped).
	Re claim 12, a joint strength of the joint is greater than or equal to a cohesive failure strength of the joint.

Allowable Subject Matter
Claims 1-7 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733